Citation Nr: 0831364	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-24 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel





INTRODUCTION

The veteran had active service from September 1979 to 
December 1985.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the claim for service 
connection.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for Hepatitis C.  
The veteran states he contracted Hepatitis C during service 
and asserts that he currently has Hepatitis C.

VA has a duty to assist the veteran in claim development.  
This includes assisting in the procurement of service medical 
records and pertinent treatment records, as well as providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159 (2007).

The Board finds that the requirements for duty to assist have 
not been met.  The veteran asserts he contracted Hepatitis C 
during service.  The veteran was diagnosed with Hepatitis C 
in November 2005.  In a letter dated May 2006, Dr. Stancic 
opined that based on the veteran's degree of fibrosis (stage 
6/6 on the Ishak scale) it is likely he has been infected 
more than 20 years, which would place the contraction of 
Hepatitis C during the veteran's time of active service.  
Explanation as to the reasoning process used to come to this 
conclusion are absent from the letter and further information 
is required. 

A remand is required in order to afford the veteran a VA 
examination.  A VA examination or opinion is necessary if the 
evidence of record: (a) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury, or disease in service; (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but d) 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 C.F.R. § 3.159 (2007); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability 
may be associated with military service include credible 
evidence of continuity and symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon, supra, 
at 83.  

VA hospital records indicate that the veteran does currently 
have Hepatitis C.  The veteran asserts he contracted 
Hepatitis C during service through automatic injection guns 
used for vaccines.  The service medical records do not 
contain any information regarding vaccines.  However, the 
veteran did undergo multiple dental procedures during 
service.

Given the VA's duty to obtain a VA examination where the 
evidence indicates that the claimed disability may be 
associated with in-service problems, a remand is necessary 
for further medical assessment with a nexus opinion.  See 38 
U.S.C.A. §§ 5103A; 38 C.F.R. § 3.159(c)(4) (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Afford the veteran a VA examination 
for Hepatitis C.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the veteran's Hepatitis C had its 
onset during service, or is in any other 
way causally related to his active 
service.

2.  Additionally, the examiner is asked 
to specifically give an opinion on and 
address the statement by Dr. Stancic, 
that "based on the veteran's degree of 
fibrosis (stage 6/6 on the Ishak scale) 
it is likely he has been infected more 
than 20 years."

3.  All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  The claims folder must be 
provided to the examiner for review.  The 
examiner must state in the examination 
report that the claims folder has been 
reviewed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination scheduled in connection 
with this REMAND and to cooperate in the 
development of his case.  The 
consequences of failure to report for a 
VA examination without good cause may 
include denial of his claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).

5.  After all of the above actions have 
been completed, readjudicate his claim.  
If the claim remains denied, issue to the 
veteran a supplemental statement of the 
case, and afford the appropriate period 
of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




